Case: 09-50820 Document: 00511329077 Page: 1 Date Filed: 12/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 21, 2010
                                     No. 09-50820
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JEREMY RAYSHARD STANDIFER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:08-CR-74-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jeremy Rayshard Standifer has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Standifer has filed a response.
       The record is insufficiently developed to allow consideration at this time
of Standifer’s claim of ineffective assistance of counsel. See United States v.
Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-50820 Document: 00511329077 Page: 2 Date Filed: 12/21/2010

                                No. 09-50820

      Our independent review of the record, counsel’s briefs, and Standifer’s
response discloses no nonfrivolous issue for appeal.   Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.
Standifer’s motion to dismiss counsel is DENIED. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2